Citation Nr: 0116292	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  01-01 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for bipolar disorder, 
mixed type, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1982 to 
March 1984.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claim 
seeking an increased rating for bipolar disorder, mixed type 
from 50 percent and denied a TDIU.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran asserts that he is entitled to an increased 
rating for his bipolar disorder, mixed type from 50 percent 
and also asserts that he is entitled to a TDIU.  The 
examiners noted in the general medical examination as well in 
the psychiatric examination that the C-file was not available 
for review.  The psychiatric examiner also noted that due to 
the unavailability of the C-file she was reluctant to record 
a diagnosis, which might be inconsistent with that of record; 
however, the examiner did render a diagnosis.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) [a "thorough and 
contemporaneous medical examination, [is] one which takes 
into account the records of prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one;" see also Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) [medical examination must consider the records of 
prior examinations and treatment in order to assure a fully 
informed examination].  In addition, both examiners opined 
that the veteran was employable based on his part-time work 
as a dishwasher; however, there was no opinion rendered as to 
whether the veteran's employment was marginal.  In 
determining entitlement to a TDIU, marginal employment shall 
not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a) (2000).

For these reasons, this case must be remanded for further 
development of the record to include additional VA 
examinations.

Furthermore, during the pendency of the veteran's appeal but 
after the case was forwarded to the Board, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (VCAA), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The RO and any physicians to whom this 
case is assigned for examinations and a 
statement of medical opinion must read 
the entire remand, to include the 
explanatory material above the numbered 
paragraphs.

2.  The RO must ensure that copies of all 
available relevant medical reports of 
treatm,ent of the veteran are included in 
the claims folder.

3.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded a VA 
examination to determine the current 
severity of his service connected 
residuals, fracture left acetabulum and 
fracture, right clavicle.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  All indicated testing, 
including an analysis of the appeal under 
the criteria set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), should be 
accomplished.  Detailed clinical findings 
should be reported in connection with the 
evaluation.

4.  The RO should also schedule the 
veteran for a VA psychiatric examination 
in order to determine the severity of the 
veteran's bipolar disorder, mixed type.  
All appropriate special studies or tests 
including psychological testing and 
evaluation are to be accomplished.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  The examiner 
should again assign a numerical code 
under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities.  A complete rational 
for any opinion expressed must be 
provided.  The examiner's report must 
include answers to the following 
questions:

a.  Does the veteran have suicidal 
ideation?

b.  Does the veteran have obsessional 
rituals which interfere with routine 
activities?

c.  Is the veteran's speech 
intermittently illogical, obscure, or 
irrelevant?

d.  Does the veteran have near-continuous 
panic or depression affecting his ability 
to function independently, appropriately, 
and effectively?

e.  Does the veteran have impaired 
impulse control (such as unprovoked 
irritability with periods of violence)?

f.  Does the veteran have spatial 
disorientation?

g.  Does the veteran neglect his personal 
appearance and hygiene?

h.  Does the veteran have difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting?

i.  Is the veteran unable to establish 
and maintain effective relationships?

j.  Does the veteran have gross 
impairment in thought processes or 
communication?

k.  Does the veteran have persistent 
delusions or hallucinations?

l.  Does the veteran exhibit grossly 
inappropriate behavior, and if so, what 
are examples of such behavior?

m.  Is the veteran in persistent danger 
of hurting himself or others?

n.  Is the veteran intermittently unable 
to perform activities of daily living 
(including maintenance of minimal 
personal hygiene)?

o.  Is the veteran disoriented to time or 
place?

p.  Does the veteran have memory loss for 
names of close relatives, his own 
occupation, or his own name?

5.  The examiner(s) must be requested to 
express an opinion as to the impact of 
the veteran's service-connected 
disabilities on his ability to obtain and 
retain substantially gainful employment.  
The examiner(s) must express an opinion 
as to whether the service-connected 
disabilities have rendered the veteran 
unable to work or unemployable for VA 
compensation purposes.

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer any pertinent formal or informal 
guidance provided by the Department, 
including among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

7.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

8.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
the veteran's claim regarding an 
increased rating for bipolar disorder, 
mixed type.  The RO should also 
readjudicate the veteran's claim for a 
TDIU.  In the event that the claim is not 
resolved to the satisfaction of the 
appellant, the RO must issue a 
supplemental statement of the case, a 
copy of which should be provided the 
veteran, and his representative.  After 
the veteran and his representative have 
been given an opportunity to submit 
additional argument, the case should be 
returned to the Board for further review.

No action is required of the veteran until he receives 
further notice.  The Board does not intimate any factual or 
legal conclusion as to any final outcome warranted in the 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




